Citation Nr: 0117418	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

2.  Entitlement to service connection for peripheral 
neuropathy

3..  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Wife, and Appellant's Mother


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1983.  

The issue of service connection for a back disorder comes 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from an April 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which found that new and material evidence had not been 
submitted to reopen the claim of service connection for a 
back disorder.  This matter previously came before the Board 
three times, most recently in April 1994, when the Board 
found that new and material evidence had been submitted to 
reopen the claim and remanded the issue of service connection 
for a back disorder to the RO for a de novo review.  The 
requested review having been performed, the claim is now 
returned to the Board for further consideration.

The issue of service connection for peripheral neuropathy, 
both directly and as secondary to exposure to a herbicidal 
agent, comes before the Board on appeal from a September 1997 
rating decision of the RO in Lincoln, Nebraska, which denied 
the benefits sought on appeal.

The issue of an increased evaluation for asthma comes before 
the Board on appeal from a December 1998 rating decision of 
the RO in Lincoln, Nebraska, which increased the disability 
evaluation to 30 percent.  The veteran contends, however, 
that additional increase is warranted.

The issue of an increased evaluation for bipolar disorder 
comes before the Board on appeal from a September 1999 rating 
decision of the RO in Lincoln, Nebraska, which increased the 
evaluation to 50 percent.  The veteran contends that this 
disorder too warrants an additional increase in disability 
evaluation.

The Board notes that in its May 2001 Written Brief 
Presentation, the veteran's representative requested that a 
claim for total disability evaluation based on individual 
unemployability be inferred from the record.  In a September 
1999 rating decision, however, the RO granted that benefit 
effective December 14, 1998, the date the veteran filed an 
application for total disability based on individual 
unemployability.  Therefore, the Board finds that the benefit 
requested has been granted in full and the issue is not on 
appeal before it.

The Board also notes that the veteran had been scheduled for 
a hearing before a member of the Board in March 2001.  That 
request was withdrawn, but the veteran requested that his 
appeal be continued.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran sustained a back injury during service as a 
result of a motor vehicle accident.  He has continued to have 
complaints of lower back pain since that time.

3.  The veteran has peripheral neuropathy more likely than 
not the result of exposure to chemicals during service.

4.  The veteran requires daily medication for asthma.  He has 
frequent respiratory infections with no likelihood of 
improvement.

5.  The veteran has occupational and social impairment with 
reduced reliability and productivity due to disturbances of 
motivation and mood and difficulty establishing and 
maintaining effective work relationships as the result of a 
bipolar disorder.


CONCLUSIONS OF LAW

1. The veteran's back disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

2.  The veteran's peripheral neuropathy was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000).

3.  The schedular criteria for a disability evaluation in 
excess of 30 percent for asthma have not been met.  
38 U.S.C.A. §§ 1155, 5017 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.96, 4.97, Diagnostic Code 6602 (2000).

4.  The schedular criteria for a disability evaluation in 
excess of 50 percent for bipolar disorder have not been met. 
38 U.S.C.A. §§ 1155, 5017 (West 1991); 38 C.F.R. §§ 4.1-4.16, 
4.125-4.30, Diagnostic Code 9432 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statements of the Case and Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the veteran's claims.  The veteran was afforded 
VA examinations and the RO made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  In 
fact, it appears that all evidence identified by the veteran 
relative to these claims has been obtained and associated 
with the claims folder.  The veteran was also given the 
opportunity to appear and testify before an RO Hearing 
Officer to advance any and all arguments in favor of his 
claims.

I.  Background

The veteran's service records reveal that he served as a fuel 
specialist during the Vietnam Conflict while stationed in 
Guam.  While in service, he presented for treatment on a 
number of occasions with complaints of skin problems and eye 
irritation due to exposure to jet fuel.  Service medical 
records also show that the veteran was involved in a motor 
vehicle accident in August 1976, and was diagnosed as having 
cervical and lumbar strain.  He reported having complaints of 
lower back pain several times during the remaining six years 
of active service.

Post-service treatment records show that the veteran 
presented for treatment for severe back pain in May 1985 and 
related having a history of lower back pain with no recent 
trauma.  He continued to have periodic treatment for lower 
back pain and in September 1993 underwent decompressive 
lumbar laminectomy with foraminotomy.  In November 1994, the 
veteran's neurosurgeon stated that it was difficult to say 
whether the veteran's symptoms prior to surgical intervention 
were directly related to the motor vehicle accident during 
service because his problems were degenerative in nature, but 
that he believed that based upon the veteran's continued 
complaints of lower back pain since that time that the 
veteran's degenerative disc disease of lumbar spine was a 
continuous problem since service.

During the course of the veteran's appeal regarding his back 
disorder, he underwent several VA examinations.  In July 
1992, clinical testing showed a herniated disc at the L4-L5 
level and degenerative disc disease and degenerative joint 
disease of the lumbar spine were diagnosed.  In June 1993, a 
VA examiner opined that the veteran's degenerative spinal 
disease would have occurred regardless of the lumbar strain 
experienced in service because the veteran was overweight and 
had an endomorph body style.  In summary, the examiner opined 
that the veteran had an ongoing degenerative process which 
was not connected to his active service.

The veteran has a history of treatment for gout in his lower 
extremities.  He relates that he has experienced a "pins and 
needle" sensation in his feet since service, more 
specifically, since his exposure to jet fuel and herbicidal 
agents when performing the duties as a fuel specialist.  
These complaints were treated as symptoms of gout.

In February 1997, the veteran underwent VA examination and 
was found to have peripheral neuropathy possibly due to 
exposure to Agent Orange as well as other chemicals.  The 
examiner opined that the etiology of the veteran's peripheral 
neuropathy was possibly toxic as opposed to metabolic and 
ordered a work-up to determine if the veteran had diabetes.  
In April 1997, the VA examiner received the results of the 
diabetes work-up and opined that the veteran's peripheral 
neuropathy was more likely than not caused by a toxic 
mechanism rather than a metabolic neuropathy as diabetes 
mellitus had been ruled out.  In August 1997, another 
addendum was added to the VA examination following magnetic 
resonance imaging of the veteran's lumbosacral spine.  
Specifically, the examiner opined that the veteran's 
degenerative disc disease of the lumbosacral spine had no 
bearing on the diagnosis of peripheral neuropathy.

The veteran is followed by a private physician for asthma.  
His symptoms are controlled with the use of several 
medications on a daily basis and, as such, the results of 
pulmonary function studies are within normal limits.  The 
veteran's treating physician has reported on several 
occasions that the veteran will be on medication for asthma 
indefinitely as there is no likelihood of improvement.  The 
veteran also suffers from frequent respiratory infections 
which involve constitutional symptoms.

The veteran is also treated for a bipolar disorder, which was 
previously diagnosed as dysthymia.  He complains of 
depression due to his physical limitations and an inability 
to maintain employment relationships.  The veteran's 
psychiatric disorder causes disturbances of motivation and 
mood.  Although the record is somewhat contradictory on the 
issue of whether the veteran takes medication on a regular 
basis for a psychiatric disorder, his treating psychiatrist 
reported in January 2000 that the veteran's symptoms were 
controlled with medication.  The physician also opined that 
the veteran's psychiatric disorder was incurable in the 
foreseeable future.

II.  Degenerative Disc Disease of the
Lumbar Spine

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

The evidence of record shows that the veteran injured his 
back in a motor vehicle accident during service and made 
several complaints of lower back pain subsequent thereto 
while still on active duty.  The veteran has asserted that he 
was prescribed pain medication during service and did not 
seek medical treatment each time he experienced back pain as 
he had the medication on hand to treat the pain.  The same 
holds true for the veteran's post-service treatment; he was 
treated periodically for complaints of lower back pain and 
prescribed medication to be taken on an as needed basis.

The veteran's treating neurosurgeon opined that the veteran's 
degenerative spinal disease was continuous from service, but 
a VA examiner opined that the veteran's spinal disease would 
have occurred notwithstanding the accident in service.  
Although the VA examiner's opinion has been given full 
consideration, the Board notes that it does not address the 
fact that the veteran did, in fact, have an accident in 
service.  Merely saying that a degenerative condition would 
have happened anyway does not dismiss the fact that the 
veteran injured his back in service.  Therefore, resolving 
all reasonable doubt in favor of the veteran pursuant to 
38 C.F.R. § 3.102 as it appears that it is as least as likely 
as not that the veteran's current back disorder is a result 
of his inservice accident, the Board finds that the veteran's 
degenerative disc disease of the lumbar spine was incurred in 
service and service connection is hereby granted.

III.  Peripheral Neuropathy

As stated above, service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  When a veteran seeks service 
connection for a disability, due consideration shall be 
given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

The evidence of record shows that the veteran has peripheral 
neuropathy of a toxic etiology as opposed to metabolic.  He 
is treated with medication for tingling in his hands and 
feet and relates no history of exposure to toxins other than 
while serving as a fuel specialist in service.  The only 
medical opinion of record regarding the cause of the 
veterans' peripheral neuropathy is that it is more likely 
than not a toxic mechanism and could be due to exposure to 
Agent Orange as well as other chemicals.  There is no 
medical evidence of record to suggest that the veteran's 
peripheral neuropathy is from anything other than exposure 
to chemicals.

Given the evidence as outline above and resolving all 
reasonable doubt in favor of the veteran pursuant to 
38 C.F.R. § 3.102, the  Board finds that the veteran's 
peripheral neuropathy is the result of exposure to chemicals 
while in service.  Therefore, service connection is granted 
on a direct basis under 38 C.F.R. § 3.303(a).  Because there 
is no evidence other than the veteran's assertions regarding 
the exposure to herbicidal agents during service, the Board 
cannot find service connection on a secondary basis; 
however, this issue is moot as service connection is hereby 
granted on a direct basis.

IV.  Asthma

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

38 C.F.R. § 4.97, Diagnostic Code 6602, sets out the 
criteria for evaluating bronchial asthma.  A 30 percent 
evaluation is assigned when there is evidence of FEV-1 
scores of fifty-six to seventy percent predicted, FEV-1/FVC 
scores of fifty-six to seventy percent, daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication; a 60 percent evaluation is assigned 
when there is evidence of FEV-1 scores of forty to fifty-
five percent predicted, FEV-1/FVC scores of forty to fifty-
five percent, at least monthly visits to a physician for 
required care of exacerbations, or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids; and, a 100 percent evaluation is assigned 
when there is evidence of FEV-1 scores less than forty 
percent predicted, FEV-1/FVC scores less than forty percent, 
more than one attack per week with episodes of respiratory 
failure, or requirement of daily use of systemic (oral or 
parenteral) high dose corticosteroids or immune-suppressive 
medications.

The evidence of record reveals that the veteran has periodic 
asthmatic attacks, but his symptoms are well controlled with 
daily medications.  The pulmonary function scores are all 
within normal limits due to the control of symptoms.  The 
veteran has occasional respiratory infections, but no 
episodes of respiratory failure.  While the veteran is seen 
on a regular basis by his treating physician, he does not 
require monthly visits to control exacerbation of symptoms.

Given the evidence as outlined above, the Board finds that 
the veteran's asthma more closely resembles the criteria for 
a 30 percent evaluation under Diagnostic Code 6602.  
Specifically, he requires daily inhalational therapy.  The 
criteria for a 60 percent evaluation are not met because the 
veteran does not require monthly care for exacerbations or 
intermittent courses of systemic corticosteroids.  As such, 
the Board finds that the 30 percent evaluation currently 
assigned for asthma is accurate and the appeal for a higher 
evaluation must be denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  As a result, however, the Board 
finds that the evaluation assigned in this decision 
adequately reflects the clinically established impairment 
experienced by the veteran.

V.  Bipolar Disorder

As stated above, disability evaluations are determined by the 
application of the schedule of ratings which is based on 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  Where entitlement to compensation has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

38 C.F.R. § 4.130, Diagnostic Code 9432 requires the use of 
criteria set forth in Diagnostic Code 9440 for the evaluation 
of a bipolar disorder.  A 50 percent disability evaluation is 
assigned when there is evidence of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
assigned when there is evidence of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The evidence of record reveals that the veteran is married 
and lives with his wife.  There has been no contention that 
the veteran has any difficulty maintaining his social 
relationships.  His appearance at each VA examination has 
been noted as neat and there is no contention that the 
veteran has difficulty maintaining his personal appearance 
and hygiene.  The veteran's treating psychiatrist reported 
that the veteran's symptoms are controlled with medication 
and there is no suggestion in the record that the veteran has 
suicidal ideation, obsessional rituals, illogical, obscure 
and/or irrelevant speech, or spatial disorientation.  
Although the veteran experiences periods of depression and 
panic which disturb his motivation and mood, there is no 
evidence that either affect his ability to live 
independently.

Given the evidence as outlined above, the Board finds that 
the veteran's bipolar disorder more closely resembles the 
criteria for a 50 percent evaluation under Diagnostic Code 
9432.  Specifically, the veteran experiences disturbances in 
his motivation and mood and, as a result, has difficulty 
maintaining effective work relationships.  The criteria for 
a 70 percent evaluation are not met because the veteran is 
not shown to be deficient in most areas of his life.  As 
such, the Board finds that the 50 percent evaluation 
currently assigned for bipolar disorder is accurate and the 
appeal for a higher evaluation must be denied.

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  As a result, the Board finds 
that the evaluation assigned in this decision for bipolar 
disorder adequately reflects the clinically established 
impairment experienced by the veteran.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.

Service connection for peripheral neuropathy is granted.

A disability evaluation in excess of 30 percent for asthma is 
denied.

A disability evaluation in excess of 50 percent for bipolar 
disorder is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

